DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-46 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1: A second stowable tray (although feature 20 is identified as a stowable tray, no figure shows 20 in an extended position, and thus, it is not shown that 20 is stowable, only that it is stowed). 
Claim 2: The second stowable tray movable between a first storage position and a second deployed position (although feature 20 is identified as a stowable tray, no figure shows 20 in an extended position, and thus, it is not shown that 20 is in a second deployed position).
Claim 9:  A display.
Claim 10:  An adjustable headrest (although a headrest is shown, there is nothing indicating any adjustability). 

Claim 20:  The stop being adjustable.
Claim 21: A cut-out in the tray plate forming the stop.
Claim 23:  An anti-skid material.
Claim 24:  The anti-skid material applied to the ledge of the tray plate.
Claim 25: A second stowable tray (although feature 20 is identified as a stowable tray, no figure shows 20 in an extended position, and thus, it is not shown that 20 is stowable, only that it is stowed). 
Claim 26: The second stowable tray movable between a first storage position and a second deployed position (although feature 20 is identified as a stowable tray, no figure shows 20 in an extended position, and thus, it is not shown that 20 is in a second deployed position).
Claim 28:  A display.
Claim 32:  An adjustable headrest (although a headrest is shown, there is nothing indicating any adjustability). 
Claim 41: A stop.
Claim 42:  The stop being adjustable.
Claim 43: A cut-out in the tray plate forming the stop.
Claim 45:  An anti-skid material.
Claim 46:  The anti-skid material applied to the ledge of the tray plate.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11, 13, 15, 25-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “said passenger seat” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “said at least one passenger seat” and will be interpreted as such.  
Re claim 2, claim 2 recites, “said passenger seat” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “said at least one passenger seat” and will be interpreted as such.  
Re claim 4, claim 4 recites, “said passenger seat” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “said at least one passenger seat” and will be interpreted as such.  
Re claim 5, claim 5 recites, “said passenger seat” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “said at least one passenger seat” and will be interpreted as such.  
Re claim 7, claim 7 recites, “said passenger seat” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “said at least one passenger seat” and will be interpreted as such.  
Re claim 10, claim 10 recites, “said passenger seat” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “said at least one passenger seat” and will be interpreted as such.  
Re claim 10, claim 10 recites, “said passenger seat” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “said at least one passenger seat” and will be interpreted as such.  
Re claim 13, claim 13 recites, “substantially near” in lines 2 which is a relative term which renders the claim indefinite.  The term "substantially near" is not defined by 
Re claim 15, claim 15 recites, “said passenger seat” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “said at least one passenger seat” and will be interpreted as such.  
Re claim 25, claim 25 recites, “said passenger seat” in lines 3 and 16.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “said at least one passenger seat” and will be interpreted as such.  
Re claim 27, claim 27 recites, “said passenger seat” in lines 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “said at least one passenger seat” and will be interpreted as such.  
Re claim 28, claim 28 recites, “said passenger seat” in lines 1 and 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “said at least one passenger seat” and will be interpreted as such.  
In addition, claim 28 recites, “the back” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “a back” and will be interpreted as such.  
Re claim 30, 
Re claim 33, claim 33 recites, “said passenger seat” in lines 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “said at least one passenger seat” and will be interpreted as such.  
Re claim 34, claim 34 recites, “said passenger seat” in lines 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “said at least one passenger seat” and will be interpreted as such.  
In addition, claim 34 recites, “substantially near” in lines 2 which is a relative term which renders the claim indefinite.  The term "substantially near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it is unclear as to what distance would be sufficient to be substantially near.  It appears this language refers to “pivotally mounted at” and will be interpreted as such.  
Re claim 37, claim 37 recites, “said passenger seat” in lines 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “said at least one passenger seat” and will be interpreted as such.  
Re claims 35-46, each recites, “the stowable tray” in line 1.  Claim 25 is drawn to a seat system.  Thus, it is unclear whether claims 35-46 limit the entire seat system or just a stowable tray.  It appears this language refers to “the seat system” and will be interpreted as such.  
Claims 3, 6, 8-9, 26, 29 and 31-32 are rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McGregor (US 3,583,760).
Re claim 1, McGregor discloses a seat system (Fig. 1) for a passenger aircraft (Fig. 1 is capable of use with a passenger aircraft), said seat system (Fig. 1) comprising 
(a) at least one passenger seat (A, B); and 
(b) a stowable tray (2) installed onto or adjacent to said passenger seat (A, B), wherein said stowable tray (2) is adapted to be positioned between a stowable position (Fig.2) and then into either a presentation position or a tray position (Fig. 1, showing a tray position).
Re claim 2,
Re claim 3, McGregor discloses the seat system according to Claim 2 wherein said second stowable tray (3) is movable between a first storage position (Fig. 2) and a second deployed position (Fig. 1).
Re claim 4, McGregor discloses the seat system according to Claim 3 wherein said second stowable tray (3) is installed on an armrest (1) of said passenger seat (A, B).
Re claim 7, McGregor discloses the seat system according to Claim 1, wherein said passenger seat (A, B) includes a base frame (y), a seat component (seat of A and B) attached to said base frame (y) and a backrest (backrest of A and B) attached to said base frame (y) adjoining the seat component (seat of A and B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGregor (US 3,583,760) in view of Margis et al (“Margis”) (US 2016/0249073).
Re claim 5, McGregor as modified discloses the seat system according to Claim 1, but fails to disclose wherein said passenger seat further includes a display attached to the back of said passenger seat.
However, Margis discloses wherein said passenger seat (12) further includes a display (40) attached to the back (rear of 12) of said passenger seat (12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of McGregor wherein said passenger seat further includes a display attached to the back of said passenger seat as disclosed by Margis in order to allow a user to watch video in a location behind the passenger seat, as displays mounted on a rear side of a passenger seat are extremely well known and common in the art.  
Re claim 6, McGregor as modified discloses the seat system according to Claim 28, Margis discloses wherein said display (40) is adjoined by a seat back bezel (44).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of McGregor wherein said display is adjoined by a seat back bezel as disclosed by Margis in order to maintain the display in position in an aesthetically pleasing way, as seat back bezel are extremely well known and common in the art.  

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGregor (US 3,583,760) in view of Giasson et al (“Giasson”) (US 8,585,146).
Re claim 8, McGregor discloses the seat system according to Claim 7, but fails to disclose wherein said backrest further includes a head rest.
However, Giasson discloses wherein said backrest (96) further includes a head rest (100).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of McGregor wherein said backrest further includes a head rest by Giasson in order to increase comfort of a user by allowing the user to rest on a headrest instead of backrest, as headrests are extremely well known and common in the art..  
Re claim 9, McGregor as modified discloses the seat system according to Claim 8, Giasson discloses wherein said head rest (100) is adjustable to accommodate for the height of a passenger (Col 15 lines 27-40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault wherein said head rest is adjustable to accommodate for the height of a passenger as disclosed by Giasson in order to increase comfort of a user by allowing the user to adjust to a preferred height, as adjustable headrests are extremely well known and common in the art.  
Re claim 10, McGregor as modified discloses the seat system according to Claim 7, but fails to disclose wherein said passenger seat further includes an upholstery package.
However, Giasson discloses wherein said passenger seat (10) further includes an upholstery package (Col 15 line 5-7).

Re claim 11, McGregor as modified discloses the seat system according to Claim 10, but fails to disclose wherein said passenger seat further includes a trim package.
However, Giasson discloses wherein said passenger seat (10) further includes a trim package (Col 14 lines 40-42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of McGregor wherein said passenger seat further includes an trim package as disclosed by Giasson in order to increase aesthetic appeal of the seat, or to hide a life vest (Col 14 lines 40-42), as trim is extremely well known and common in the art.  

Claim(s) 12-19, 22, 25-27, 30-31, 35-40, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herault (US 2013/0076082) in view of Goodwin et al (“Goodwin”) (US 2008/0302938).
Re claim 12, Herault discloses in a seat system (Fig. 5-6 10) for a passenger aircraft ([0002]) wherein the seat system (10) includes at least one passenger seat (12, 14) having a backrest (see examiner comments), the improvement comprising a stowable tray (20), said stowable tray (20) comprising:

(b) a support arm (Fig. 4, the arm at 23 and 22) attached to said tray plate (20) adapted to move said tray plate (20) between a stowable position (Fig. 7); and a presentation position (as modified below);
(c) a hinge (23) attaching said tray plate (20) to said support arm (Fig. 4, the arm at 23 and 22) and adapted to adjust said tray plate (20) between said presentation position (as modified below) and a tray position (Fig. 7), 
wherein said tray plate is adapted to support one or more cocktail items (Fig. 7, the tray is capable of supporting one or more cocktails) while in said tray position (Fig. 7),
but fails to disclose the hinge as a friction hinge, and a presentation position, wherein said tray plate is adapted to support a personal electronic device while in said presentation position.
However, Goodwin discloses the hinge (25) as a friction hinge ([0037]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault with the hinge as a friction hinge as disclosed by Goodwin in order to allow the tray to remain in a set position unless sufficient force is applied to tilt the try ([0037]).
In addition, Goodwin discloses a presentation position (Fig. 1), wherein said tray plate (24) is adapted to support a personal electronic device (24 is capable of supporting a persona electronic device, [0036]) while in said presentation position (Fig. 1).

It is noted that the claim is a Jepson (improvement) claim and thus, all limitations in the preamble are deemed prior art.  
Re claim 13, Herault as modified discloses the stowable tray according to Claim 12, but fails to disclose wherein said support arm comprises a lower support arm and an upper support arm.
However, Goodwin discloses wherein said support arm (Fig. 3) comprises a lower support arm (16) and an upper support arm (18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault wherein said support arm comprises a lower support arm and an upper support arm as disclosed by Goodwin in order to allow for increased articulation of the tray when compared to that of Herault.  
Re claim 14, Herault as modified discloses the stowable tray according to Claim 13, Goodwin discloses wherein said lower support arm (16) is pivotally mounted at or 
Re claim 15, Herault as modified discloses the stowable tray according to Claim 14, wherein said lower support arm (Goodwin: 16) is pivotally mounted (via 14) onto a center console (Herault: 32) installed adjacent (Herault: Fig. 5, as modified by Goodwin) to said passenger seat (12, 14).
Re claim 16, Herault as modified discloses the stowable tray according to Claim 13, Goodwin discloses wherein said upper support arm (18) rotates with respect (Fig. 1-2) to said lower support arm (16) along a vertical axis (vertically, through 28).
Re claim 17, Herault as modified discloses the stowable tray according to Claim 16, wherein said upper support arm (18) rotates said tray plate (24) between said stowable position (Fig .2) and said presentation position (Fig. 1).
Re claim 18, Herault as modified discloses the stowable tray according to Claim 13, wherein said friction hinge (25) is installed on top of (Fig. 3) said upper support arm (18).
Re claim 19, Herault as modified discloses the stowable tray according to Claim 18, Godwin discloses further including a stop ([0076]) to prevent said tray plate (24) from tilting away beyond the tray position (Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault further including a stop to prevent said tray plate from tilting away beyond the tray position as disclosed by Goodwin in order to allow limit rotation of the hinge or joint, as stops are very well known and common in the art.  
Re claim 22, Herault as modified discloses the stowable tray according to Claim 12, Goodwin discloses further including a ledge (Fig. 2) adapted to receive said personal electronic device ([0003]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault further including a ledge adapted to receive said personal electronic device as disclosed by Goodwin in order to allow a user to rest a device on the tray table in a position facing their head.    
Re claim 25, Herault discloses a seat system (Fig. 5-6 10) for a passenger aircraft ([0002]), said seat system (10) comprising:
(a) at least one passenger seat (12, 14); 
(b) a stowable tray (20) installed onto or adjacent to (Fig. 5-6) said passenger seat (12, 14) including 
(i) a tray plate (20) adapted to support one or more items (Fig. 4); 
(ii) a support arm (Fig. 4, the arm at 23 and 22) attached to said tray plate (20) adapted to move said tray plate (20) between a stowable position (Fig. 7); and a presentation position (as modified below);
(iii) a hinge (23) attaching said tray plate (20) to said support arm (Fig. 4, the arm at 23 and 22) and adapted to adjust said tray plate (20) between said presentation position (as modified below) and a tray position (Fig. 7), wherein said tray plate is adapted to support one or more cocktail items (Fig. 7, the tray is capable of supporting one or more cocktails) while in said tray position (Fig. 7); and 

but fails to disclose the hinge as a friction hinge, and a presentation position, wherein said tray plate is adapted to support a personal electronic device while in said presentation position.
However, Goodwin discloses the hinge (25) as a friction hinge ([0037]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault with the hinge as a friction hinge as disclosed by Goodwin in order to allow the tray to remain in a set position unless sufficient force is applied to tilt the try ([0037]).
In addition, Goodwin discloses a presentation position (Fig. 1), wherein said tray plate (24) is adapted to support a personal electronic device (24 is capable of supporting a persona electronic device, [0036]) while in said presentation position (Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault with a presentation position, wherein said tray plate is adapted to support a personal electronic device while in said presentation position as disclosed by Goodwin in order to allow the user to maintain a device such as cell phones, emergency call devices, computers, electronic speech generating devices, remote controls, food, beverages, or other such items within arm’s reach ([0036]), while maintaining these devices within arm’s reach in a manner that allows a user to use those devices without moving the tray ([0037]).
Re claim 26, Herault as modified discloses the seat system according to Claim 25, wherein said second stowable tray (18) is movable between a first storage position (Fig. 5) and a second deployed position (Fig. 7).
Re claim 27, Herault as modified discloses the seat system according to Claim 26, wherein said second stowable tray (18) is installed on an armrest (28) of said passenger seat (12, 14).
Re claim 30, Herault as modified discloses the seat system according to Claim 25, wherein said passenger seat includes a base frame (see examiner comments), a seat component (see examiner comments) attached to said base frame (see examiner comments) and a backrest (see examiner comments) attached to said base frame (see examiner comments) adjoining the seat component (see examiner comments).
Re claim 31, Herault as modified discloses the seat system according to Claim 30, wherein said backrest (see examiner comments) further includes a head rest (36).
Re claim 35, Herault as modified discloses the stowable tray according to Claim 25, but fails to disclose wherein said support arm comprises a lower support arm and an upper support arm.
However, Goodwin discloses wherein said support arm (Fig. 3) comprises a lower support arm (16) and an upper support arm (18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault wherein said support arm comprises a lower support arm and an upper support arm as disclosed by Goodwin in order to allow for increased articulation of the tray when compared to that of Herault.  
Re claim 36, Herault as modified discloses the stowable tray according to Claim 35, Goodwin discloses wherein said lower support arm (16) is pivotally mounted at or substantially near (Fig. 1) an end (such as the bottom of 24) opposite of said tray plate (24).
Re claim 37, Herault as modified discloses the stowable tray according to Claim 36, wherein said lower support arm (Goodwin: 16) is pivotally mounted (via 14) onto a center console (Herault: 32) installed adjacent (Herault: Fig. 5, as modified by Goodwin) to said passenger seat (12, 14).
Re claim 38, Herault as modified discloses the stowable tray according to Claim 35, Goodwin discloses wherein said upper support arm (18) rotates with respect (Fig. 1-2) to said lower support arm (16) along a vertical axis (vertically, through 28).
Re claim 39, Herault as modified discloses the stowable tray according to Claim 38, wherein said upper support arm (18) rotates said tray plate (24) between said stowable position (Fig .2) and said presentation position (Fig. 1).
Re claim 40, Herault as modified discloses the stowable tray according to Claim 35, wherein said friction hinge (25) is installed on top of (Fig. 3) said upper support arm (18).
Re claim 41, Herault as modified discloses the stowable tray according to Claim 40, Godwin discloses further including a stop ([0076]) to prevent said tray plate (24) from tilting away beyond the tray position (Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault further including a stop to prevent said tray plate from tilting away beyond the tray position as 
Re claim 44, Herault as modified discloses the stowable tray according to Claim 25, Goodwin discloses further including a ledge (Fig. 2) adapted to receive said personal electronic device ([0003]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault further including a ledge adapted to receive said personal electronic device as disclosed by Goodwin in order to allow a user to rest a device on the tray table in a position facing their head.    

Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herault (US 2013/0076082) in view of Goodwin et al (“Goodwin”) (US 2008/0302938) and Margis et al (“Margis”) (US 2016/0249073).
Re claim 28, Herault as modified discloses the seat system according to Claim 25, but fails to disclose wherein said passenger seat further includes a display attached to the back of said passenger seat.
However, Margis discloses wherein said passenger seat (12) further includes a display (40) attached to the back (rear of 12) of said passenger seat (12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault wherein said passenger seat further includes a display attached to the back of said passenger seat as disclosed by Margis in order to allow a user to watch video in a 
Re claim 29, Herault as modified discloses the seat system according to Claim 28, Margis discloses wherein said display (40) is adjoined by a seat back bezel (44).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault wherein said display is adjoined by a seat back bezel as disclosed by Margis in order to maintain the display in position in an aesthetically pleasing way, as seat back bezel are extremely well known and common in the art.  

Claim(s) 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herault (US 2013/0076082) in view of Goodwin et al (“Goodwin”) (US 2008/0302938) and Giasson et al (“Giasson”) (US 8,585,146).
Re claim 32, Herault as modified discloses the seat system according to Claim 31, but fails to disclose wherein said head rest is adjustable to accommodate for the height of a passenger.
However, Giasson discloses wherein said head rest (100) is adjustable to accommodate for the height of a passenger (Col 15 lines 27-40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault wherein said head rest is adjustable to accommodate for the height of a passenger as disclosed by Giasson in order to increase comfort of a user by allowing the user to 
Re claim 33, Herault as modified discloses the seat system according to Claim 30, but fails to disclose wherein said passenger seat further includes an upholstery package.
However, Giasson discloses wherein said passenger seat (10) further includes an upholstery package (Col 15 line 5-7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault wherein said passenger seat further includes an upholstery package as disclosed by Giasson in order to increase aesthetic appeal of the seat, as upholstery is extremely well known and common in the art.  
Re claim 34, Herault as modified discloses the seat system according to Claim 33, but fails to disclose wherein said passenger seat further includes a trim package.
However, Giasson discloses wherein said passenger seat (10) further includes a trim package (Col 14 lines 40-42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault wherein said passenger seat further includes an trim package as disclosed by Giasson in order to increase aesthetic appeal of the seat, or to hide a life vest (Col 14 lines 40-42), as trim is extremely well known and common in the art.  

Claim(s) 20, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herault (US 2013/0076082) in view of Goodwin et al (“Goodwin”) (US 2008/0302938) and Grall (US 4,848,833).
Re claim 20, Herault as modified discloses the stowable tray according to Claim 19, wherein the stop is adjustable.
However, Grall discloses wherein the stop is adjustable (Col 6 lines 36-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault wherein the stop is adjustable as disclosed by Grall in order to allow a user to decide where the stop is located to limit movement in a desired manner.  
Re claim 28, Herault as modified discloses the stowable tray according to Claim 41, wherein the stop is adjustable.
However, Grall discloses wherein the stop is adjustable (Col 6 lines 36-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault wherein the stop is adjustable as disclosed by Grall in order to allow a user to decide where the stop is located to limit movement in a desired manner.  

Claim(s) 21, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herault (US 2013/0076082) in view of Goodwin et al (“Goodwin”) (US 2008/0302938), Grall (US 4,848,833) and Zheng et al (“Zheng”) (US 2016/0039524).
Re claim 21, Herault as modified discloses the stowable tray according to Claim 20, but fails to disclose wherein a portion of said tray plate includes a cut-out forming said stop for said friction hinge.
However, Zheng discloses wherein a portion of said tray plate (104) includes a cut-out forming said stop ([0019]) for said friction hinge (Goodwin: 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault wherein a portion of said tray plate includes a cut-out forming said stop for said friction hinge as disclosed by Zheng in order to reduce the number of parts required, as a recess in tray can be used as a stop instead of a separate element.   
Re claim 43, Herault as modified discloses the stowable tray according to Claim 42, but fails to disclose wherein a portion of said tray plate includes a cut-out forming said stop for said friction hinge.
However, Zheng discloses wherein a portion of said tray plate (104) includes a cut-out forming said stop ([0019]) for said friction hinge (Goodwin: 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat system of Herault wherein a portion of said tray plate includes a cut-out forming said stop for said friction hinge as disclosed by Zheng in order to reduce the number of parts required, as a recess in tray can be used as a stop instead of a separate element.   

Allowable Subject Matter
Claims 45-46, 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner Comments

    PNG
    media_image1.png
    604
    846
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635